DETAILED ACTION
Drawings
Replacement drawings for FIGS. 9 and 9A were received on January 31, 2022.  These replacement drawings are acceptable.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Regarding claims 1, 5 and 13, the closest prior art is to Lee.  Neither Lee nor any of the other references of record, however, teach or reasonably suggest an apparatus as recited in claims 1, 5 or 13 comprising a lower platen comprising pneumatic cylinders configured to drive piston rods against a lower support structure wherein the lower support structure comprises a pressure plate and cylinders configured to press the pressure plate against the surface of a punch (See FIG. 9 of the application).  The prior art as a whole therefore fails to teach or reasonably suggest the totality of the invention as defined by claims 1, 5 and 13.  In the absence of further prior art guidance, it would not have been obvious to arrive at the invention of claims 1, 5 and 13 without impermissible hindsight.  For the foregoing reasons, the invention of claims 1, 5 and 13 is deemed non-obvious.  Claims 2-4 depend from claim 1, claims 6-12 depend from claim 5 and claims 14-20 depend from claim 13.  These dependent claims are therefore also deemed non-obvious for the reasons set forth above with respect to claims 1, 5 and 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. RAIMUND
Examiner
Art Unit 1746



/CHRISTOPHER W RAIMUND/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746